IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :               No. 2224 Disciplinary Docket No. 3
                Petitioner      :
                                :               No. 147 DB 2015
           v.                   :
                                :               Attorney Registration No. 206972
MICHAEL CHRISTOPHER GALLO,      :
                Respondent      :               (Fayette County)


                                        ORDER


PER CURIAM:


       AND NOW, this 10th day of December, 2015, upon consideration of the

Recommendation of the Disciplinary Board, Michael Christopher Gallo is placed on

temporary suspension pursuant to Pa.R.D.E. 208(f)(5), until further definitive action by

this Court. Respondent shall comply with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this order

pursuant to Pa.R.D.E. 208(f)(4), and to request accelerated disposition of charges

underlying this order pursuant to 208(f)(6), are specifically preserved.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.